


EXHIBIT NO. 10.20

SECOND AMENDMENT TO THE CHEESECAKE FACTORY INCORPORATED
EXECUTIVE SAVINGS PLAN

        This Second Amendment to The Cheesecake Factory Incorporated Executive
Savings Plan, is effective as of October 1, 2001.

A. RECITALS


1. The Cheesecake Factory Incorporated (the “Company”) established an unfunded
deferred compensation plan entitled The Cheesecake Factory Executive Savings
Plan, with an effective date of October 1, 1999.


2. The Company amended The Cheesecake Factory Executive Savings Plan, by a First
Amendment, effective December 1, 2000 (collectively, the “Plan”).


3. All capitalized terms used in this Second Amendment shall have the meaning
given such term in the Plan.


4. The Administrative Committee of the Plan, by unanimous decision, desires to
further amend the Plan, effective October 1, 2001, in order to clarify, amend
and provide (a) an increase in the Salary eligibility requirements and maximum
Salary deferral for Participants; (b) reduce the minimum Salary and Bonus
deferral for newly Eligible Employees, pro rata, based upon the number of full
calendar months remaining in the Plan Year during which such employee first
becomes eligible; (c) in the event a hardship withdrawal request is authorized
by the Administrative Committee, the Participant granted such withdrawal request
is precluded from contributing to the Plan for the reminder of the Plan Year
during which the withdrawal is made; (d) the date upon which a distribution to a
terminated Employee shall be made (other than in the case of death or
disability); and (e) the form of distributions available upon the death of a
Participant.


B. AMENDMENT

The Plan is hereby amended in the following respects:


1. Section 1.2 (j). Section 1.2(j) of the Plan is deleted in its entirety and
replaced by the following:


  1.2(j) Eligible Employee shall mean a member of the Board of Directors, an
employee of the Company who earns an annual base salary in excess of $85,000
(which sum may be adjusted from time to time by the Committee) or who is a
member of a select group of management or highly compensated employees of that
Company and eligible to participate in the Plan by decision of the Committee,
and all General Managers and Executive Kitchen managers of full-service
restaurants, regardless of base salary. Once an employee becomes an Eligible
Employee, such employee remains an Eligible Employee regardless if their base
salary fails to meet the minimum base salary in any Plan Year. Employees may not
elect to participate in the Plan while currently enrolled in the Company’s
401(k) Plan.


Page 1 of 3

--------------------------------------------------------------------------------


2. Section 3.1(b)(1). Section 3.1(b)(1) is deleted in its entirety and replaced
with the following:


  3.1(b)(1) Any whole-number percentage of salary up to twenty-five percent
(25%).


3. Section 3.1(c). Section 3.1(c) is deleted in its entirety and replaced by the
following:


  3.1 (c) Minimum Deferrals.


  (i) The minimum aggregate amount (“Minimum Plan Year Deferral”) that may be
deferred by an Eligible Employee during a Plan Year is (1) $2,000 for the Plan’s
first Plan Year, and (2) $5,000 for any other Plan Year. Notwithstanding the
foregoing, for the first Plan Year after Plan Year 1999 during which an employee
becomes an Eligible Employee, the Minimum Plan Year Deferral that may be
deferred by such employee shall be reduced to an amount equal to $5000
multiplied by a fraction, the numerator of which is the total number of full
calendar months remaining in the Plan Year following the date that such employee
first became an Eligible Employee, and the denominator of which is 12. For
example, if an employee first becomes an Eligible Employee on May 12th of any
Plan Year after 1999, the Minimum Plan Year Deferral applicable to such employee
for such Plan Year shall be $2500 (i.e., $5000 multiplied by 6/12).


  (ii) In calculating whether or not a Participant has elected to defer a
sufficient amount to satisfy the Minimum Plan Year Deferral, an election to
defer either Salary and/or Bonus payable for services rendered for such Plan
Year (even though such Bonus is not payable until the next Plan Year) may be
used to satisfy such Minimum Plan Year Deferral. If a Participant does not elect
to defer any Bonus, the Minimum Plan Year Deferral must be satisfied solely by
deferred Salary. Accordingly, if less than the Minimum Plan Year Deferral is
deferred in Salary, or no Salary is deferred for a Plan Year, and the total
amount of the Bonus elected to be deferred with respect to that Plan Year (plus
deferred Salary, if any) is determined to be less than the applicable Minimum
Plan Year Deferral required for that Plan Year, then no portion of such Bonus
shall be deferred. However, the election to defer Salary shall be deemed to be
satisfied, even if the total aggregate deferral, after Bonus is determined, is
less, in fact, than the Minimum Plan Year Deferral for such year. For example,
if a Participant elects to defer $3000 in Salary and ten percent (10%) of Bonus,
but ultimately receives Bonus equal to only $10,000 for that Plan Year, the
election to defer $3000 in Salary shall be irreversible; however, no Bonus shall
be deferred since the aggregate deferral elected by such Participant is less
than the Minimum Plan Year Deferral.


  (iii) The Administrative Committee shall not be required to accept any
election to defer Salary in an amount less than the Minimum Plan Year Deferral
if the Participant fails to also elect to defer a portion of Bonus for that Plan
Year, such that the aggregate elected deferral of Bonus and Salary is in an
amount reasonably anticipated to be sufficient to satisfy the Minimum Plan Year
Deferral requirement.


Page 2 of 3

--------------------------------------------------------------------------------


3. Section 6.1(b). Section 6.1(b) is deleted in its entirety and replaced with
the following:


  6.1 (b) In the case of a Participant who terminates employment prior to
Retirement Age and prior to satisfaction of the Years of Service condition (and
for reasons other than Disability or death), the vested portion of the
Participant’s Accounts shall be paid to the Participant in the form of a cash
lump sum payment, less applicable employment taxes and withholdings, on or
before the later of thirty (30) days after the date of termination of employment
or the last day of the calendar quarter in which the date of termination occurs.


4. Section 6.1(c). Section 6.1(c) of the Plan is deleted in its entirety and
replaced with the following:


  6.1(c). If a Participant dies, either before or after terminating employment,
and regardless whether or not such Participant is receiving installment payments
of his or her Accounts at the date of death, the vested balance of such
Participant’s Accounts will be distributed to the Participant’s Beneficiary in a
lump sum; provided, however, if the remaining vested Account balances at the
date of death exceed $50,000, in the aggregate, then the Participant’s
beneficiary may petition the Committee, within sixty (60) days of the date of
death and prior to the lump sum distribution from such Account(s), to receive
the vested balance of the deceased Participant’s account(s) in quarterly
installments, over five (5), ten (10), or fifteen (15) years. The Committee, in
its sole discretion, may grant or deny such request.


5. Section 6.3. Section 6.3 is amended by adding the following provision as a
new Section 6.3(d):


  6.3(d). If a Participant receives a hardship withdrawal under this Section
6.3, the Participant will be ineligible to defer any Salary or Bonus for the
balance of the Plan Year in which the hardship withdrawal occurs and will not
receive an award of any Company Contribution Amount for that Plan Year.





        Except as herein modified, all other terms and conditions of the Plan
shall remain in full force and effect.

IN WITNESS WHEREOF, the Company has caused this Second Amendment to be executed
as of this 1st day of October, 2001.


     The Cheesecake Factory Incorporated

      By:  /S/ DAVID OVERTON 
              —————————————————
                   David Overton

      Its:  President and Chief Executive Officer


      By:  /S/ GERALD W. DEITCHLE
              —————————————————
                   Gerald W. Deitchle

      Its:  Executive Vice President and Chief
              Financial Officer



Page 3 of 3

--------------------------------------------------------------------------------